                        Case 20-50685-BLS           Doc 5     Filed 10/06/20      Page 1 of 1

                          UNITED STATES BANKRUPTCY COURT
                                   District of Delaware
                               824 Market Street, 3rd Floor
                                  Wilmington, DE 19801
In Re:                                                      Bankruptcy Case No.: 18−11736−BLS
Heritage Home Group LLC
      Debtor                                                Bankruptcy Chapter: 7
__________________________________________

Alfred T. Giuliano

        Plaintiff                                           Adv. Proc. No.: 20−50685−BLS

        vs.

Doug Mockett & Company, Inc.

        Defendant(s)

                                               ENTRY OF DEFAULT

      It appears from the record that the following defendant(s) failed to plead or otherwise defend in this case as
required by law.

           Defendant's Name: Doug Mockett & Company, Inc.




        Therefore, default is entered against the defendant(s) as authorized by Federal Rule of Bankruptcy Procedure
7055.




                                                                    Una O'Boyle, Clerk of Court


Date: 10/6/20                                                   By: Lesa Neal, Deputy Clerk




(VAN−431)
